Case 1:18-cv-23329-RAR Document 151 Entered on FLSD Docket 10/22/2019 Page 1 of 5



                           UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

                                    Case No.: 18-cv-23329-RAR

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY, an Illinois
  corporation,

          Plaintiff/Counter-Defendant,
  v.

  MANUEL V. FEIJOO,
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,


          Defendants/Counter-Plaintiffs.

          JOINT MOTION FOR CONTINUANCE OF TRIAL DATE AND LIMITED
           EXTENSION OF DISCOVERY DEADLINE TO PERMIT DEPOSITION
                           OF STATE FARM MUTUAL

          Plaintiff/Counter-Defendant, State Farm Mutual Automobile Insurance Company (“State

  Farm Mutual”) and Defendants, Manuel V. Feijoo and Manuel v. Feijoo, M.D., P.A. (collectively,

  the “Defendants”) (all parties collectively referred to as the “Parties”) move jointly for a

  continuance of the November 12, 2019 trial date and for a limited extension of the discovery

  deadline, and in support thereof state as follows:

       1. The Parties have diligently engaged in voluminous document discovery in this matter,

          exchanging nearly five hundred thousand pages of material over the course of 10 months.

       2. In their initial document requests made on January 8, 2019, Defendants requested any and

          all documents referencing Defendants within a database maintained by State Farm Mutual

          called the Potential Fraud Management Tool (“PFMT”). A copy of Defendants’ Request

          for Production (Set I) is attached as Exhibit “A.”
Case 1:18-cv-23329-RAR Document 151 Entered on FLSD Docket 10/22/2019 Page 2 of 5



     3. In response, State Farm Mutual produced information from the PFMT database to

        Defendants.

     4. On June 18, 2019, Defendants deposed State Farm Mutual’s corporate designee

        concerning the timing, basis, and substance of investigations conducted by State Farm

        Mutual into the Defendants’ medical practice.

     5. Shortly before October 15, 2019, State Farm Mutual discovered, for the first time,

        additional information in the PFMT database that is within the scope of documents

        requested in Plaintiff’s Request for Production (Set I) attached hereto as Exhibit “A.”

     6. On October 15, 2019, State Farm Mutual produced the newly discovered information in

        the PFMT to Defendants as a supplemental document production pursuant to Federal Rule

        of Civil Procedure 26(e)(1)(A).

     7. Upon receipt of State Farm Mutual’s supplemental production of the newly discovered

        information from the PFMT database, Defendants’ counsel advised State Farm Mutual’s

        counsel that Defendants have been prejudiced by the late production of the PFMT

        information because, had State Farm Mutual produced the documents prior to the June 18,

        2019, deposition of its corporate representative, Defendants would have questioned him

        regarding this information.

     8. Shortly thereafter, Counsel for the parties conferred in a good faith effort to resolve the

        above-described situation, which has resulted in the following agreement between the

        Parties to cure the prejudice claimed by Defendants: a) Defendants may take the deposition

        of State Farm Mutual’s corporate representative for the limited purpose of asking questions

        regarding designated topics relating to the information from the PFMT database that State

        Farm Mutual produced to Defendants on October 15, 2019, which may include (without



                                                 2
Case 1:18-cv-23329-RAR Document 151 Entered on FLSD Docket 10/22/2019 Page 3 of 5



         limitation) questions on whether there are any additional documents or information relating

         to the designated topics that have not been previously produced by State Farm Mutual; b)

         if Defendants deem it appropriate, they may supplement their Motion for Summary

         Judgment with the newly discovery information from the PFMT and the deposition

         testimony of State Farm Mutual’s corporate representative regarding them; and c) in light

         of the time needed to complete the deposition and possibility of Defendants supplementing

         their Motion for Summary Judgment, the Parties will jointly move the Court to continue

         the trial currently scheduled for the two-week docket beginning on November 12, 2019.

      9. The Parties are endeavoring to schedule the agreed upon deposition of State Farm’s

         corporate representative to occur within the next three weeks.

      10. The Parties further submit that a continuance of the trial date will also allow greater time

         for the Court to rule on the Parties’ cross-motions for summary judgment, which the Parties

         expect will substantially clarify the issues and evidence they need to be prepared to address

         at trial.

      11. Should the Court grant the relief sought by this Motion, the Parties would respectfully

         request a trial date certain on the first available date in the Court’s calendar in 2020.1

                                    MEMORANDUM OF LAW

         “Under Federal Rule of Civil Procedure 6(b), a party seeking to extend a deadline is

  required to show good cause for such an extension. See Fed. R. Civ. P. 6(b)(1)(A). To establish

  good cause, the party seeking the extension must establish that the schedule could not be met

  despite the party’s diligence.” Alarm Grid, Inc. v. Alarm Club.com, Inc., No. 17-80305-CV, 2018



  1
    The undersigned counsel for State Farm Mutual, Kenneth Hazouri, has booked a holiday vacation
  out of the country with his entire family for December 13-22, 2019, and respectfully requests that
  the trial not be set on dates that conflict with his vacation.
                                                    3
Case 1:18-cv-23329-RAR Document 151 Entered on FLSD Docket 10/22/2019 Page 4 of 5



  WL 679490, at *3 (S.D. Fla. Feb. 2, 2018), citing Ashmore v. Sec'y, Dep't of Transp., 503 Fed.

  Appx. 683, 685 (11th Cir. 2013) and Oravec v. Sunny Isles Luxury Ventures, L.C., 527 F.3d 1218,

  1232 (11th Cir. 2008)).

         The parties have worked diligently to produce documents and conduct discovery in this

  matter, which has involved hundreds of thousands of pages of material spanning nearly a decade.

  The materials produced on October 15, 2019 unquestionably fell within the discovery requests

  made by Defendants and the failure to produce them was inadvertent, which inadvertency State

  Farm Mutual corrected immediately upon becoming aware of it. The parties quickly conferred

  thereafter and have jointly agreed to seek the relief requested by this Motion in order to eliminate

  any prejudice claimed by Defendants.

                                  CERTIFICATE OF COUNSEL

         All counsel certify that the Parties agree and consent to the relief requested by this Joint

  Motion.

         WHEREFORE, the Parties jointly move to continue the Trial Date of this matter to the first

  available date certain in the Court’s calendar in 2020. The Parties move as well as for an extension

  of the discovery deadline for the limited purpose of permitting the further deposition of State Farm

  Mutual’s Corporate Designee and production of documents related thereto, and to permit the

  supplementation of Defendants’ Motion for Summary Judgment if appropriate.

         Dated this 22nd day of October 2019.

                                                          Respectfully Submitted,

                                                          /s/ Jerome A. Pivnik
                                                          THE PIVNIK LAW FIRM
                                                          7700 N. Kendal Drive, Suite 703
                                                          Miami, FL 33156
                                                          Tel: 305-670-0095
                                                          Email: Pivniklaw@aol.com
                                                          Cdiezpivniklaw@aol.com

                                                   4
Case 1:18-cv-23329-RAR Document 151 Entered on FLSD Docket 10/22/2019 Page 5 of 5



                                             Jerome A. Pivnik, Esq.
                                             Fla. Bar No.: 400408
                                             (Attorney for Defendants)

                                             Andrew P. Baratta, Esq.
                                             Baratta, Russell & Baratta
                                             3500 Reading Way
                                             Huntingdon Valley, PA 19006
                                             Tel: 215-914-2222
                                             Email: Andrew@Barattarussell.com
                                             Attorney for Defendants
                                             (Admitted pro hac vice)

                                              /s/ Kenneth P. Hazouri
                                              KENNETH P. HAZOURI
                                              Fla. Bar No. 019800
                                              khazouri@dsklawgroup.com
                                              ANDREW S. BALLENTINE
                                              Fla. Bar No. 118075
                                              aballentine@dsklawgroup.com
                                              DEBEAUBIEN, SIMMONS, KNIGHT,
                                                MANTZARIS AND NEAL, LLP
                                              332 North Magnolia Avenue
                                              Orlando, Florida 32801
                                              Telephone: (407) 422-2454

                                              —and—

                                              DAVID I. SPECTOR
                                              Fla. Bar No. 086540
                                              david.spector@hklaw.com
                                              KAYLA L. PRAGID
                                              Fla. Bar No. 098738
                                              kayla.pragid@hklaw.com
                                              HOLLAND & KNIGHT LLP
                                              222 Lakeview Avenue, Ste. 1000
                                              West Palm Beach, Florida 33401
                                              Telephone: (561) 833-2000
                                              Facsimile: (561) 650-8399

                                              Attorneys for Plaintiff/Counter-Defendant




                                        5
